 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ROBIN ALICE HARRISON,                                    Case No.: 3:19-cv-0690-MMD-WGC

 4          Plaintiff                                                       Order

 5 v.

 6 SOCIAL SECURITY APPEALS COUNSEL,

 7          Defendants

 8

 9         Plaintiff has filed an application to proceed in forma pauperis (IFP). (ECF No. 1.) Her

10 application indicates she intends to proceed with an action against the Social Security Appeals

11 Council; however, the IFP application was not accompanied by a complaint.

12         Plaintiff is advised that federal courts have sole jurisdiction to conduct judicial review of

13 the Social Security Administration’s final determination, but only once there is a final

14 determination following the exhaustion of all administrative remedies. See 42 U.S.C. § 405(g).

15 The process generally is as follows: After a claimant files an application for disability benefits, a

16 disability examiner makes the initial decision on the claimant's application. See 20 C.F.R. §§

17 404.900(a)(1); 416.1400(a)(1). If the agency denies the claim initially, the claimant may request

18 reconsideration of the denial, and the case is sent to a different disability examiner for a new

19 decision. See 20 C.F.R. §§ 404.900(a)(2), 416.1400(a)(2). If the agency denies the claim on

20 reconsideration, the claimant may request a hearing and the case is sent to an ALJ who works for

21 the Social Security Administration. See 20 C.F.R. §§ 404.900(a)(3), 416.1400(a)(3). The ALJ

22 issues a written decision after the hearing. See 20 C.F.R. § 404.900(a)(3). If the ALJ denies the

23 claim, the claimant may request review by the Appeals Council. See 20 C.F.R. §§ 404.900(a)(4),
 1 416.1400(a)(4). If the Appeals Council determines there is merit to the claim, it generally

 2 remands the case to the ALJ for a new hearing. If the Appeals Council denies review, the

 3 claimant can file an action in the United States District Court. See 42 U.S.C. § 405(g); 20 C.F.R.

 4 §§ 404.900(a)(5), 416.1400(a)(5).

 5         Plaintiff has 30 days from the date of this Order to file a complaint. The correct

 6 defendant, assuming Plaintiff has exhausted all administrative stages of review and has received

 7 a final decision from the Appeals Council, is the Acting Commissioner of Social Security, Nany

 8 Berryhill. If Plaintiff does not file a complaint within 30 days, this action may be dismissed.

 9 IT IS SO ORDERED.

10 Dated: November 18, 2019

11                                                           _________________________________
                                                             William G. Cobb
12                                                           United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



                                                    2
